Citation Nr: 0031911	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  98-02 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for a shell fragment 
wound scar at the left thigh.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
dated in December 1996, from the Department of Veterans 
Affairs (hereinafter VA) Regional Office in Chicago, Illinois 
(hereinafter RO).

In a rating decision dated in July 2000, a 100 percent 
evaluation was granted for post-traumatic stress disorder.  
As this represents the maximum schedular evaluation which can 
be awarded, and as no suggestion of entitlement to special 
monthly compensation for post-traumatic stress disorder has 
been presented, no further appeal as to this issue is before 
the Board.  38 U.S.C.A. § 7104 (West 1991).


FINDINGS OF FACT

Manifestations of the veteran's service-connected shell 
fragment wound include mild tenderness to deep palpation, and 
complaints of pain.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for a shell fragment 
wound scar at the left thigh have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records reveal that in May 1970, the 
veteran incurred a "very minimal" fragment wound while 
engaged in combat.  His April 1971 service separation 
examination was negative for any abnormal findings.  
Subsequent to service discharge, a February 1972 VA 
examination found a shell fragment wound scar at the 
anterolateral aspect of the left thigh, at the junction of 
the upper and middle third.  It was reported as 5/8 by 3/8 of 
an inch, healed, nonadherent, nonfibrotic, and asymptomatic, 
with a foreign body palpable beneath it.  The area was 
asymptomatic and there was no impairment of function found.  
X-ray of the left thigh was negative.  The diagnoses included 
a healed, asymptomatic shell fragment wound scar of the left 
thigh, with a retained foreign body.

A VA examination conducted in December 1996, reported a 
"hardly" visible scar the size of a "pin head" at the 
medial lateral area of the left upper thigh.  It was 
nonkeloid and shiny, with no muscle tissue involved.  Limping 
was not noted, and the veteran could put weight on his left 
leg without difficulty.  He could squat well and bend fairly 
well.  The diagnoses included an asymptomatic shell fragment 
wound of the left thigh.  VA outpatient treatment records 
from 1996 to 2000, did not show treatment for this disorder.

At a VA examination conducted in June 2000, the veteran 
complained of intermittent left thigh pain and drainage from 
the scar area.  Examination of the left thigh showed a 1-1/2 
centimeter scar which was well healed over the proximal, 
lateral thigh.  A small scab was found overlying the scar.  
Drainage, fluctuance, and erythema were not present.  There 
was mild tenderness to deep palpation, but pain was not shown 
without palpation.  Ranges of motion of the left hip and left 
knee were normal.  Strength was equal in the veteran's lower 
extremities, without muscular atrophy, weakened movement, 
excess fatigability with use, incoordination, painful motion, 
or pain with use.  The diagnosis was 1-1/2 centimeter scar 
that was well healed over the proximal, lateral left thigh.  
It was the examiner's opinion that during flare-ups due to 
changes in the weather, the veteran's symptoms increased by 
an additional 10 percent.  

Analysis

The veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  Moreover, the VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim.  In this respect, the RO has made 
numerous attempts to develop the record and has obtained the 
veteran's service medical records, personnel records, and 
post-service treatment records.  The veteran has been 
examined by the VA in connection with his claim.  Finally, 
the veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  
Accordingly, the Board finds that the duty to assist has been 
fulfilled.  See generally, Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Disability ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2000).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Id.  

Service connection for a shell fragment wound scar at the 
left thigh is currently in effect, and a noncompensable 
evaluation has been assigned under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2000).  This rating 
evaluates scars on the basis of any associated limitation of 
function of the body part which they affect.  Id.  Where this 
criteria are not met, a noncompensable rating must be 
assigned.  38 C.F.R. § 4.31 (2000). 

In the instant case, objective evidence of a limitation of 
left thigh function due to the scar is not shown.  Range of 
motion of the left hip and knee are normal.  The veteran can 
put weight on his left leg, and can squat and bend.  
Accordingly, a compensable evaluation under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7805 is not warranted.  
Additionally, the veteran does not complain of pain on use, 
nor has muscular atrophy, weakened movement, excess 
fatigability with use, incoordination or painful motion been 
objectively shown so as to warrant a compensable evaluation 
based on functional loss due to pain.  See 38 C.F.R. §§ 4.40, 
4.45 (2000); see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Nevertheless, the Board is required to give consideration to 
the potential application of the various provisions of 38 
C.F.R. Parts 3 and 4 (2000), whether or not they were raised 
by the appellant.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  A 10 percent disability evaluation is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804.  
Additionally, a superficial scar which is poorly nourished 
and with repeated ulceration, warrants a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2000).  
The recent VA examination conducted in June 2000, indicates 
complaints of intermittent drainage; however, on examination, 
the veteran's service-connected scar was not poorly 
nourished.  Nevertheless, the veteran also complained of 
intermittent left thigh pain and objective evidence of mild 
tenderness to deep palpation was demonstrated.  Accordingly, 
the Board finds that a 10 percent evaluation for the 
veteran's service-connected shell fragment wound scar at the 
left thigh is warranted under the provisions of Diagnostic 
Code 7804.  A schedular evaluation in excess of 10 percent is 
not warranted, as this is the maximum evaluation under 
Diagnostic Code 7804.  See 38 C.F.R. § 4.118. 

Review of the record reveals that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2000).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the RO is authorized to refer the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (hereinafter Court) has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The Board observes that no specific argument has been raised 
regarding the RO's determination with respect to the 
applicability of 38 C.F.R. § 3.321, and the Board finds that 
the schedular criteria used in the evaluation of the 
disability are adequate as the veteran's service-connected 
scar does not result in marked inference with employment or 
frequent periods of hospitalization.  The Board has reviewed 
the record with these mandates in mind and finds no basis for 
further action on this question.  VAOPGCPREC. 6-96 (1996).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against referral under 38 C.F.R. § 3.321(b)(1), 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Accordingly, a 10 percent evaluation, but no more, for a 
shell fragment wound scar at the left thigh is warranted.  


ORDER

A compensable evaluation for a shell fragment wound scar at 
the left thigh is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 5 -


